OPINION OF THE COUET. BRICE, District Judge (after stating the facts as above). This is a companion ca’se to cause No. 2405 (27 N. M. 41), between the same parties and decided at this term of the court. At the time Canavan exhibited the deed to appel-lee, it had been executed by the grantors named therein, but was blank as to grantee. This was in 1903. It next appears at the trial of this case many years later with the name of appellant written in as grantee. In its original state this deed was ineffectual as a conveyance (Jones v. R. C. Coal M. Co. et al., supra), and the burden was on appellant at the trial to explain and justify the change, which it did not meet. Devlin on Real Estate (3d Ed.) §§ 456, 456A, and 463; Jones v. Rocky Cliff Coal Mining Co. et al., supra. The quitclaim deed from Elizabeth Kunz and husband to appellee was sufficient proof of title in her, as against appellant’s claim. No substantial error appearing, this cause ought to be and is affirmed, and it is so ordered. ROBERTS, C. J., and PARKER, J., concur.